State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     519492
_________________________________

In the Matter of JACOB LL.,
   Alleged to be a Juvenile
   Delinquent.

BEATRICE HAVRANEK, as Ulster
   County Attorney,                         MEMORANDUM AND ORDER
                    Respondent;

JACOB LL.,
                    Appellant.

(And Another Related Proceeding.)
_________________________________


Calendar Date:   May 26, 2015

Before:   Lahtinen, J.P., McCarthy, Rose and Clark, JJ.

                              __________


     John Ferrara, Monticello, for appellant.

      Beatrice Havranek, County Attorney, Kingston (Kristin A.
Gumaer of counsel), for respondent.

                              __________


McCarthy, J.

      Appeal from an order of the Family Court of Ulster County
(McGinty, J.), entered May 16, 2014, which granted petitioner's
applications, in two proceedings pursuant to Family Ct Act
article 3, to adjudicate respondent a juvenile delinquent.

      In two juvenile delinquency petitions filed by petitioner,
respondent (born in 1999) was charged with, among other things,
acts which, if committed by an adult, would constitute the crimes
of assault in the third degree, conspiracy in the sixth degree
                              -2-                519492

and attempted gang assault in the second degree. After
respondent admitted to committing the subject acts, Family Court
conducted a dispositional hearing and, thereafter, placed
respondent in the custody of the Ulster County Commissioner of
Social Services (hereinafter UCCSS) for a period of one year.
Respondent now appeals.

      We affirm. Respondent failed to preserve for our review
his contention that the petitions should be dismissed because
Family Court failed to conduct the dispositional hearing within
the time limits set forth in Family Ct Act § 350.1 (3) (a) (see
Matter of Andre M., 299 AD2d 967, 968 [2002]; Matter of Richard
W., 226 AD2d 941, 942 [1996], lv denied 88 NY2d 808 [1996]).
Were this issue properly before us, we would find respondent's
contention unavailing. Notably, the failure to timely conduct a
dispositional hearing does not mandate per se dismissal (see
Matter of Jose R., 83 NY2d 388, 393-394 [1994]; Matter of Eric
CC., 298 AD2d 632, 634 [2002]). Where, as here, the four-day
delay in the disposition was due, in part, to the difficulty of
finding respondent an appropriate residential placement, we would
find that dismissal of the petitions would not be warranted (see
Matter of Jose R., 83 NY2d at 393-394; Matter of Yarras F., 5
AD3d 481, 482 [2004], lv denied 3 NY3d 606 [2004]; Matter of Eric
CC., 298 AD2d at 634; compare Matter of Joseph O., 305 AD2d 743,
745 [2003]).

      Family Court did not abuse its discretion in failing to
impose a less restrictive alternative to placing respondent in
the custody of UCCSS. Family Ct Act § 352.2 requires that, upon
the conclusion of the dispositional hearing, Family Court "order
the least restrictive available alternative . . . consistent with
the needs and best interests of the respondent and the need for
protection of the community" (Family Ct Act § 352.2 [2]; see
Matter of Trevor MM., 119 AD3d 1112, 1113 [2014]). Here, in
light of, among other things, respondent's prior person in need
of supervision adjudication and his refusal to comply with the
probation conditions imposed as a part thereof, his continued
disciplinary problems at school, his habitual truancy at tutoring
sessions while suspended from school and his inconsistent
compliance with household rules, we cannot say that Family Court
abused its discretion by opting against respondent's continued
                              -3-                  519492

placement in his grandmother's home in favor of placement with
UCCSS for one year (see Family Ct Act § 352.2 [2]; Matter of
Abram E., 69 AD3d 1006, 1007 [2010]; Matter of Dillon Z., 44 AD3d
1192, 1194-1195 [2007]).

     Lahtinen, J.P., Rose and Clark, JJ., concur.



     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court